Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently Amended) A system for avoiding power-on failures during virtualization of graphics processing units, comprising: 
at least one computing device; and
program instructions stored in memory and executable in the at least one computing device that, when executed by the at least one computing device, direct the at least one computing device to: 
in an instance in which a virtual machine is powered on, identify a profile for a virtual graphics processing unit (vGPU) designated for the virtual machine, the profile specifying an amount of memory required by the vGPU; 
identify that the virtual machine is unable to be assigned to any of a plurality of physical graphics processing units (GPUs) based on the amount of memory required by the vGPU; 

in an instance in which the amount of memory required by the vGPU is freed as a result of the migration, assign the virtual machine to an available one of the physical GPUs and a corresponding host, and power on the virtual machine on the corresponding host.
3. (Currently Amended) The system of claim 2, wherein the at least one computing device is further directed to perform the migration by: 
before assigning any of the virtual machines to a respective one of the physical GPUs, placing all of the physical GPUs in a list associated with a NO-PROFILE category; and
in an instance in which a first one of the virtual machines is powered on and the list associated with the NO-PROFILE category is non-empty: 
assigning the first one of the virtual machines to any one of the physical GPUs in the list associated with the NO-PROFILE category, and powering on the one of the virtual machine; 
removing the one of the physical GPUs on which the first one of the virtual machines is placed from the list associated with the NO-PROFILE category; and 
adding the one of the physical GPUs on which the first one of the virtual machines is placed to an active GPU list designating a profile of the first one of the virtual machines and an identifier for the one of the physical GPUs.


before assigning any of the virtual machines to a respective one of the physical GPUs, placing all of the physical GPUs in a list associated with a NO-PROFILE category; and
in an instance in which a first one of the virtual machines is powered on and the list associated with the NO-PROFILE category is non-empty: 
assigning the first one of the virtual machines to any one of the physical GPUs in the list associated with the NO-PROFILE category, and powering on the one of the virtual machine; 
removing the one of the physical GPUs on which the first one of the virtual machines is placed from the list associated with the NO-PROFILE category; and 
adding the one of the physical GPUs on which the first one of the virtual machines is placed to an active GPU list designating a profile of the first one of the virtual machines and an identifier for the one of the physical GPUs.
17. (Currently Amended) The non-transitory computer-readable medium of claim 16, wherein the at least one computing device is further directed to perform the migration by: 
before assigning any of the virtual machines to a respective one of the physical GPUs, placing all of the physical GPUs in a list associated with a NO-PROFILE category; and
in an instance in which a first one of the virtual machines is powered on and the list associated with the NO-PROFILE category is non-empty: 

removing the one of the physical GPUs on which the first one of the virtual machines is placed from the list associated with the NO-PROFILE category; and 
adding the one of the physical GPUs on which the first one of the virtual machines is placed to an active GPU list designating a profile of the first one of the virtual machines and an identifier for the one of the physical GPUs.
20. (Currently Amended) The non-transitory computer-readable medium of claim 15, wherein the at least one computing device in further directed to perform the migration by maintaining a sorted list of identifiers for the physical GPUs in ascending order or in descending order.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
No reference or combination of references were uncovered that would anticipate or obviate the claimed freeing an amount of memory required by a vGPU based on a profile for a vGPU designated for a virtual machine identifying an amount of memory required by the vGPU, as recited in the independent claims as a whole.  
Paraschiv (US 10,725,885) discloses virtual machine load monitoring to offload data from an execution environment of a VM host device (abstract).  A VM migration process can migrate one or more VMs from a host device to make room on the host device from a VM that is to be migrated to the host device (col. 14:6-33).

Hannson (US 9,733,963) discloses optimizing virtual graphics processing unit utilization by assigning a computing intensity level to each virtual machine of a plurality of virtual machines (abstract).  Virtual machines can be migrated from one server to another to balance the workload (col. 3:1-20).  vGPUs are assigned in dependence upon the size of memory in the plurality of servers (claim 5).
However, none of the discovered references anticipate or obviate the claimed freeing an amount of memory required by a vGPU based on a profile for a vGPU designated for a virtual machine identifying an amount of memory required by the vGPU, as recited in the independent claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993.  The examiner can normally be reached on M-F 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB D DASCOMB/Primary Examiner, Art Unit 2199